J-S14030-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GREGORY MCQUEEN                            :
                                               :
                       Appellant               :   No. 1462 WDA 2021

            Appeal from the PCRA Order Entered November 2, 2020
    In the Court of Common Pleas of Blair County Criminal Division at No(s):
                           CP-07-CR-0000758-2018


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McCAFFERY, J.:                   FILED: DECEMBER 14, 2022

        Gregory McQueen (Appellant) appeals nunc pro tunc from the order

entered in the Blair County Court of Common Pleas dismissing his first Post

Conviction Relief Act1 (PCRA) petition. On October 12, 2022, this panel denied

the Turner/Finley2 petition of Appellant’s counsel, Paul Puskar, Esquire

(PCRA Counsel), and directed him to file an amended petition. PCRA Counsel

has complied, and after independent review of the record, we grant PCRA




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.

2Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
J-S14030-22



Counsel’s petition to withdraw, and affirm the order dismissing Appellant’s

petition on the basis of the PCRA court’s opinion.

        On April 12, 2019, Appellant, represented by Anthony Kattouf, Esquire

(Plea Counsel), entered a negotiated guilty plea to one count each of

aggravated assault, persons not to possess firearms, and possession with

intent to deliver a controlled substance (PWID).3 On that same day, Appellant

was sentenced to an aggregate term of 5 to 20 years’ incarceration. At the

time he committed the above crimes, Appellant was on parole.                 The

Commonwealth stated that it did not “have any input with the State Board of

Probation and Parole” regarding any parole sanction and that it believed any

parole violation sanction “would be mandated to [run] consecutive” to his

guilty plea sentence. N.T. Guilty Plea, 4/12/19, at 11. Appellant stated he

understood that the parole violation may run consecutively to his sentence.

Id.

        Appellant did not file post-sentence motions or a direct appeal. Instead,

on April 29, 2020, he filed a timely pro se PCRA petition, challenging the

validity of his plea and alleging Plea Counsel’s ineffectiveness for telling him

his guilty plea sentence and parole violation sanction would run concurrently.

Appellant’s Motion for Post-Conviction Collateral Relief, 4/29/20, at 2, 4. On

May 11, 2020, the PCRA court appointed PCRA Counsel to represent Appellant.

PCRA Counsel did not file an amended PCRA petition.
____________________________________________


3   18 Pa.C.S. §§ 2701(a)(1), 6105(a)(1); 35 Pa.C.S. §§ 780-113(a)(30).


                                           -2-
J-S14030-22



      The PCRA court held a hearing on October 27, 2020, where Appellant

acknowledged the Commonwealth “made it clear” at the plea hearing that his

parole “hit” and guilty plea sentence may run consecutive. N.T. PCRA H’rg,

10/27/20, at 2-3.   Nevertheless, Appellant’s claim concerned “what [plea]

counsel told him at that time.” Id. at 3. Appellant inconsistently stated the

following at the hearing:

      [O]n the day of my sentencing, [Plea Counsel] said they would
      not be able to run my sentence concurrent with my parole
      hit because he didn’t know what my hit was going to be, and after
      I got my hit when I got out of here as of May, they gave me a
      two-year hit, which he said . . . would be run concurrent with my
      sentence[. sic].

Id. at 3-4 (emphasis added).

      Plea Counsel then testified that it was Appellant’s choice to accept the

plea agreement. N.T. PCRA H’rg at 10. Further, Plea Counsel stated he spoke

with Appellant “multiple times” regarding his parole, and that Plea Counsel

“could never make promises [about] state parole hits with regard to”

concurrent or consecutive sentences, but that he did come to an agreement

with the Commonwealth that the Commonwealth would not object to

concurrency if the state deemed it appropriate. Id. at 10-11. When asked if

he “ever promised [Appellant] that he would get a concurrent” sentence

pertaining to his parole violation, Plea Counsel responded, “No.” Id. at 11.

      On November 2, 2020, the PCRA court issued the underlying order and

accompanying opinion denying Appellant’s petition.     Four months later, on

March 11, 2021, Appellant filed a pro se “Notice of Appeal Nunc Pro Tunc.”


                                    -3-
J-S14030-22



On March 15th, the PCRA court scheduled a hearing, but before that hearing

could occur, this Court issued a per curiam rule to show cause why his appeal

should not be quashed as untimely, to which neither Appellant nor PCRA

Counsel     responded.     The   appeal   was   then   quashed   as   untimely.

Commonwealth v. McQueen, 383 WDA 2021 (Order, 7/27/21).

         On November 5, 2021, Appellant filed a second pro se PCRA petition

raising PCRA Counsel’s ineffectiveness for failing to file a proper appeal, and

requesting his rights be reinstated.      The PCRA court held the previously

scheduled hearing that same day. On November 10th, the court reinstated

nunc pro tunc Appellant’s right to file an appeal from the November 2, 2020,

denial of his first PCRA petition. PCRA Counsel filed a timely notice of appeal

and a court-ordered Pa.R.A.P. 1925(b) concise statement of errors complained

of on appeal, stating there were no “non-frivolous” issues to be raised on

appeal. Appellant’s Statement of [Errors] Complained of on Appeal, 12/7/21.

         On January 28, 2022, PCRA Counsel filed, with this Court, a “Brief in

Support of Application to Withdraw as Counsel,” where he raised the following

issue:

         Whether Counsel should be permitted to withdraw, as a review of
         the record shows that there are no non-frivolous issues upon
         which an appeal could be based.

PCRA Counsel’s Brief in Support of Application to Withdraw as Counsel at 5.

However, PCRA Counsel did not file a contemporaneous application to

withdraw.     At this Court’s direction, PCRA Counsel filed the application on

February 14th.

                                      -4-
J-S14030-22



      When reviewing the denial of PCRA relief, we must determine whether

the ruling of the PCRA court is supported by the record and free of legal error.

Commonwealth v. Busanet, 54 A.3d 35, 45 (Pa. 2012).              “Our scope of

review is limited to the findings of the PCRA court and the evidence of record,

viewed in the light most favorable to the party who prevailed in the PCRA

court proceeding.” Id. Moreover, the PCRA court’s credibility determinations

“should be provided great deference by reviewing courts. Indeed, one of the

primary reasons PCRA hearings are held in the first place is so that credibility

determinations can be made[.]”      Commonwealth. v. Johnson, 966 A.2d

523, 539 (Pa. 2009) (citations omitted).

      When reviewing a claim of ineffectiveness, counsel is presumed to have

been effective. Commonwealth v. Sneed, 45 A.3d 1096, 1106 (Pa. 2012).

To overcome this presumption, a petitioner is required to show: (1) the

underlying claim is of arguable merit; (2) counsel lacked an objective,

reasonable basis for their actions; and (3) prejudice resulted from counsel’s

deficient performance. Id. Failure to establish any of the three prongs of this

test is fatal to the claim. Id.

      A defendant may withdraw their guilty plea where ineffective assistance

of counsel “caused the defendant to enter an involuntary plea[.] We conduct

our   review   of such a claim     in accordance     with the    three-pronged

ineffectiveness test[.]   The voluntariness of the plea depends on whether

counsel’s advice was within the range of competence demanded of attorneys




                                     -5-
J-S14030-22



in criminal cases.” Commonwealth v. Orlando, 156 A.3d 1274, 1280 (Pa.

Super. 2017) (citations omitted).

       Preliminarily, as stated in our prior memorandum, an application to

withdraw as counsel on a direct appeal must include a brief compliant with

Anders v. California, 386 U.S. 738 (1967), and allege the appeal would be

“wholly frivolous.”     Commonwealth v. Wrecks, 931 A.2d 717, 720 (Pa.

Super. 2007). In contrast, when submitting a petition to withdraw in a PCRA

proceeding, counsel must submit a Turner/Finley no-merit letter to the

PCRA court explaining, inter alia, why the petitioner’s issues lack merit. Id.

at 721. This Court will then conduct an independent review of the record and

determine if withdrawl is appropriate. Commonwealth v. Walters, 135 A.3d

589, 591 (Pa. Super. 2016) (citation omitted).

       As stated above, at this Court’s direction, PCRA Counsel filed an

application to withdraw from representation on February 14, 2022.           On

October 12th, however, this panel issued a memorandum, concluding that

PCRA Counsel’s petition did not meet the requirements of Turner/Finley

because counsel did not: (1) indicate whether he sent a copy of his petition to

Appellant; (2) nor adequately explain which claims he reviewed with

Appellant. We thus directed PCRA Counsel to file an amended Turner/Finley

petition, which he did on October 24, 2022.4

____________________________________________


4We note the amended petition’s attached exhibit included a notice of appeal
and an application to reinstate appeal rights, both for an unrelated matter and



                                           -6-
J-S14030-22



       PCRA Counsel has now included an explanation of Appellant’s claim as

well as an indication that Appellant received a copy of all relevant documents.

PCRA Counsel’s Amended Application to Withdraw as Counsel at ¶¶ 3-4, 8.

Specifically, PCRA Counsel summarizes Appellant’s PCRA claim to be that Plea

Counsel “was ineffective for failing to inform [him] that the sentence imposed

as a result of the plea agreement would be run consecutive to the sentence

imposed on a prior conviction by the Parole Board.” Id. at ¶ 5. PCRA Counsel

then incorporates his original January 28, 2022, brief filed with this Court,

which concluded Appellant’s claim was frivolous. Id. at ¶ 10. Specifically,

PCRA Counsel agreed with the PCRA court’s finding that Appellant had proper

notice his parole hit and guilty plea sentence could run consecutively, and that

Plea Counsel acted in Appellant’s best interest. Brief in Support of Application

to Withdraw as Counsel at 8, 11-12.

       Appellant did not file a response or supplemental petition to this Court.

We conclude PCRA Counsel has substantially complied with the requirements

of Turner/Finley.        As such, we now conduct an independent review of

Appellant’s PCRA claim. See Walters, 135 A.3d 589, 591.

       As stated above, Appellant’s underlying PCRA claim was that Plea

Counsel was ineffective for telling him his guilty plea sentence and parole


____________________________________________


defendant. Amended Application to Withdraw as Counsel, 10/24/22, at Exhibit
A.




                                           -7-
J-S14030-22



violation sanction would run concurrently.           Appellant’s Motion for Post-

Conviction Collateral Relief, 4/29/20, at 2, 4.          After our own thorough,

independent review of the record, the briefs of the parties, the applicable law,

and the well-reasoned November 2, 2020,5 opinion of the PCRA court, we

conclude Appellant is not entitled to relief.          The PCRA court’s opinion

comprehensively disposes of Appellant’s claim, and accordingly, we affirm on

the basis of the PCRA court opinion.           See PCRA Ct. Op. 11/2/20, at 5-10

(finding Appellant entered his plea knowingly, intelligently, and voluntarily,

and Plea Counsel was not ineffective where: (1) Appellant admitted that Plea

Counsel did not make any specific representation to him that his parole

sentence and his guilty plea sentence on the present matter would run

concurrently; (2) Plea Counsel credibly testified that he spoke with Appellant

“several times” about the plea agreement, entering the plea was Appellant’s

decision, and Plea Counsel never made any promises to Appellant about

whether his parole sentence and the guilty plea sentence would run

concurrent; and (3) Appellant had sufficient notice that the sentencing court,

the Commonwealth, and Plea Counsel did not have “any control” over whether

his parole sentence would run concurrent with his guilty plea sentence).

       We agree with the PCRA court that Appellant failed to establish the three

prongs required to prove ineffective assistance of counsel. Deferring to the

____________________________________________


5The PCRA court filed a Rule 1925(a) opinion on December 17, 2021, which
adopted its prior November 2, 2020, opinion in disposing of Appellant’s claim.


                                           -8-
J-S14030-22



PCRA court’s credibility determinations, we reiterate that Appellant was

notified on the record, and acknowledged, that his sentences could run

consecutively. See PCRA Ct. Op. at 10; N.T. Guilty Plea, at 11; N.T. PCRA

H’rg, at 2-3; see also Johnson, 966 A.2d at 539. Given this admission, we

agree with the PCRA court that Appellant cannot demonstrate he was induced

into an involuntary plea due to ineffective assistance. See PCRA Ct. Op. at

10. Thus, his claim must fail. See Orlando, 156 A.3d at 1280; Sneed, 45

A.3d at 1106.

     Order affirmed. Application to withdraw granted. As we have adopted

a portion of the PCRA court’s November 2, 2020, opinion as our own, we direct

the parties to attach a copy of that opinion to all future filings of this

memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 12/14/2022




                                    -9-
                                                               Circulated 11/30/2022 05:09 PM




  IN THE COURT OF COMMON PLEAS OF BLAIR COUNTY, PENNSYLVANIA


 COMMONWEALTH OF PENNSYLVANIA
                                                      CR 758 — 2018

 V.



 GREGORY D. McQUEEN,
                PETITIONER




 HON. TIMOTHY M. SULLIVAN                          PRESIDING JUDGE

 DEREK J. ELENSKY, ESQUIRE                        ASST. DISTRICT ATTORNEY
 PAUL M. PUSKAR, ESQUIRE                          COURT APPT PCRA COUNSEL


                                   OPINION AND ORDER


FACTUAL/PROCEDURAL HISTORY;



       The   Petitioner,    Gregory D.    McQueen,    entered a guilty plea and was


sentenced on April 12, 2019 to an aggregate sentence of 5 to 20 years in the state


correctional system, with any and all appropriate credit for time served. The sentence


imposcd was consistent with a negotiated plea agreement.        He was deemed to be


ineligible for RRRI.       His guilty plea counsel was Attorney Anthony Kattouf.       The


Petitioner did not file any motion for reconsideration of sentence, nor any direct
         The Petitioner filed aPCRA Petition, pro se, on April 29, 2020.    A court order


 was entered May 11, 2020 appointing Attorney Paul M. Puskar as PCRA counsel.


 We held atelephone status conference with counsel on July 30, 2020 and the matter


 was scheduled for evidentiary hearing on October 27, 2020. During our October 27,


 2020 hearing, the Petitioner testified, as did Attorney Kattouf.   We incorporated into


 the record the transcript from the guilty plea/sentencing hearing held April 12, 2019,


 as well as the Petitioner's written guilty plea colloquy executed that same date.


        We now proceed to disposition.


APPLICABLE LAW.


        Post conviction relief petitions are governed by the Post Conviction Relief


Act, 42 Pa. C.S.A. 9541 et seq.      To be eligible for relief under this subchapter, the


petitioner must plead and prove by a preponderance of the evidence all of the


following (in pertinent parts):



     (1)   That the petitioner has been convicted of a crime under the laws of this
Commonwealth and is at the time relief is granted:

              (i) currently serving asentence of imprisonment ... for the crime;


        (2)   That the conviction or sentence resulted from one or more of the
following:




                                           2
                 (i) A violation of the Constitution of this Commonwealth or the
                 Constitution or laws of the United States which, in the
                 circumstances of the particular case, so undermined the truth-
                 determining process that no reliable adjudication of guilt or
                 innocence could have taken place.

                 (ii)   Ineffective assistance of counsel which, in the circumstances
                 of the particular case, so undermined the truth-determining process
                 that no reliable adjudication of guilt or innocence could have taken
                 place.

          (3)   That the allegation of error has not been previously litigated or waived.

         (4)    That the failure to litigate the issue prior to or during trial, during unitary
 review or on direct appeal could not have been the result of any rational, strategic or
 tactical decision by counsel.

         42 Pa.C.S.A. §9543.



         In a claim of ineffective assistance of counsel, a petitioner must plead and


 prove by a preponderance of the evidence that (1) the underlying substantive claim


 has arguable merit; (2) counsel whose effectiveness is being challenged did not have


 a reasonable basis for his or her actions of failure to act; and (3) the petitioner


 suffered prejudice as aresult of that counsel's deficiency. Commonwealth v. Pierce,


-527   A.2d 9t3 (Pa. 1987) and Commonwealth v. McGill, 832 A.2d 1014, 1020 (Pa.

2003).


         Counsel is presumed to have acted in his client's best interests; thus, it is


appellant's burden to prove otherwise. Commonwealth v. Miller, 431 A.2d 233, 235


(Pa. 1981). In general, counsel and appellate counsel cannot be deemed ineffective




                                             3
 for failing to pursue claims without merit. Commonwealth v. Bracey, 795 A.2d 935


 (Pa. 2001).


        Before a claim of ineffective assistance of counsel can be maintained, the


 Court must determine, in light of all the alternatives available to counsel, the actual


 strategy employed by counsel was so unreasonable that a competent lawyer would


 not have chosen that strategy.     Commonwealth v. Hill, 235 A.2d 347, 349 (Pa.


 1967). Once it is determined that the course of action chosen by counsel had some


 reasonable basis which was designed to effectuate the client's interest, counsel will


 be deemed constitutionally effective. Miller, 431 A.2d 235. Finally, a petitioner must


demonstrate prejudice as a result of the ineffective assistance of his counsel, i.e.,


there is a reasonable probability, but for counsel's error, the outcome of the


proceeding would have been different.     Commonwealth v. Cox, 863 A.2d 536, 546


(Pa. 2004).


       However, when ft is clear that the party asserting aclaim of ineffectiveness has


failed to meet the prejudice prong, the claim may be dismissed on that basis alone


without adetermination of whether the first two prongs of the ineffectiveness standard


have been met. Commonwealth v. Zook, 887 A.2d 1218, 1227 (Pa. 2005).




                                          4
               A defendant is permitted to withdraw his guilty plea under the PCRA if


 ineffective assistance of counsel caused the defendant to enter an involuntary plea of


 guilt.         Commonwealth       v.   Lynch,     820 A.2d     728    (Pa.   Super.    2003).     The


 "voluntariness of the plea depends on whether counsel's advice was within the range


 of competence demanded of attorneys in criminal cases."                        Id., at 733, quoting


 Commonwealth v. Hickman, 799 A.2d 136,141 (Pa. Super. 2002).


               [C]laims of counsel's ineffectiveness in connection with a guilty plea will


provide a basis for relief only if the ineffectiveness caused an involuntary or


unknowing plea ... This is similar to the "manifest            injustice" standard applicable to all


post-sentence attempts to withdraw a guilty plea.... The law does not require that


appellant be pleased with the outcome of his decision to enter a plea of guilty:                   "All


that      is    required   is that [appellant's]    decision    to    plead   guilty   be   knowingly,


voluntarily and intelligently made." Commonwealth v. Yeager, 685 A.2d 1000, 1004


(Pa. Super-.4996) (citations-Oil         ed).


DISCUSSION.-


           In the case sub judice, the Petitioner is not raising any issues relative to the


sentence that was imposed on April 12, 2019, which he acknowledges was consistent


with aplea agreement he negotiated with the Commonwealth. The issue being raised




                                                   5
is whether Attorney Kattouf rendered ineffective assistance of counsel based upon


the fact that the sentence imposed on April 12, 2019 was run consecutive by the


Pennsylvania Board of Probation and Parole (hereinafter "Board") to his original


sentence as aresult of his parole violation.


       During his testimony, the Petitioner acknowledged that Attorney Kattouf never


made any specific representation to him that his parole hit would run concurrent with


his April 12, 2019 sentence.   The Petitioner claims that Attomey Kattouf advised him


that he would have to wait for his parole hit and that if such was entered in


consecutive fashion, that he should file aPCRA petition.


       During his testimony, Attorney Kattouf indicated that he has represented a


number of clients during his 3% years with the Blair County Public Defender's Office,


including being involved in negotiating plea agreements and handling jury trials.


Attorney Kattouf confirmed that he        negotiated this   plea   agreement with the


Commonwealth and that he met with the Petitioner "several times" to discuss his


options and the terms of the plea agreement. He testified that it was the Petitioner's


choice to accept the plea and that the original offer was 6 to 15 years, which was


negotiated to 5 to 20 years. Attorney Kattouf also testified that he spoke to the


Petitioner "multiple times" relative to the state parole violation, including on the date




                                            6
that he entered his guilty plea and was sentenced. Attorney Kattouf confirmed that he


never made any promises relative to the negotiated sentence being served


concurrently with the state parole hit, as he explained that such decision was beyond


his control.    As part of the plea agreement, the Commonwealth confirmed that it had


no objection to the state parole hit being run concurrent, but once again, Attorney


Kattouf testified that he made it clear to his client that he had no control over the


Board's decision relative thereto.     Further, Attorney Kattouf testified that he never


promised the Petitioner that he would           receive a concurrent parole violation


commitment. Finally, Attorney Kattouf denied ever advising the Petitioner to file a


PCRA petition and that upon filing of same, that he would then file a motion.        He


stated that he was not aware of any such motion that could be filed, since it was a


decision within the Board's discretion.


       We find Attorney Kattoufs testimony to be credible in all respects.    In further


support of Attorney Kattoufs testimony is the following discussion that occurred on


the record during our April 12, 2019 guilty plea/sentencing hearing:


               BY THE COURT: All right good enough thank you.
               Attorney Weeks anything further for the Commonwealth?

               BY ATTORNEY WEEKS: Your Honor the defendant would
               not be eligible for RRRI based on the nature of the crimes
               he is pleading to. Attorney Kattouf has advised me that the
               defendant is on parole, and I just wanted to place of record




                                            7
 that the Commonwealth does not have any input with the
 State Board of Probation and Parole.       If Mr. McQueen
 receives a sanction and he likely will receive a sanction
 believe that it would be mandated to be consecutive to
 whatever sentence is issued by Your Honor today. Ijust
 wanted to make sure Mr. McQueen understands that, that
 is not something the Commonwealth has any control of or
 could promise any disposition to.

 BY THE COURT: Okay Attomey Weeks thank you.             Mr.
 McQueen do you understand that?

 BY MR. MCQUEEN:        Yes, Ido.

BY THE COURT: Okay Mr. McQueen and you're not
entitled to double credit for time served so in other words
for whatever period of time that you've been in would you
like me to give you credit on this sentence today for the
time you've been in or would you prefer to address that at
your Gagnon II Revocation Hearing?

BY MR. MCQUEEN:          Ibelieve it really doesn't matter I
mean either one way or the other. As long as Iget the
year that Ihave in Idon't mind.

BY THE COURT:        Okay so Attorney Kattouf do you have a
preference at all?

BY ATTORNEY KATTOUF: Ido not Your Honor whatever.

 BY ATTORNEY WEEKS: Iwould ask that he get credit for
time served on this case. If he wants to switch it later
that's fine       Someone from-51ate probation, actually I
believe it was Agent Yarnell, was telling me on Wednesday
that he believes the state probation, Board of Probation
and Parole, has the discretion to not award any credit for
time served so Iwant to make sure Mr. McQueen at least
gets the credit he's entitled to on this case. If he switches
it later, Idon't care, but Iwant to make sure he gets it.

BY THE COURT:        Frankly Mr. McQueen I'm actually glad
you made that decision. Iprefer knowing that it's in this
Order you're getting credit for it.




                             8
              BY MR. MCQUEEN:            Thank you.

              BY THE COURT: You're welcome. So Attorney Kattouf
              then anything else on behalf of your client?

              BY ATTORNEY KATTOUF: Your Honor Ibelieve he just
              wishes --Iknow this is not really possible with the Court
              but something in the Order to have him transported as
              soon as possible to the State Institute.

              BY THE COURT: Okay good enough and Mr. McQueen
              anything that you would like to say prior to sentence?

              BY MR. MCQUEEN: No but Iwhat Iwould like to say is
              do Ihave aGag Iand aGag II here or up state?

             BY ATTORNEY WEEKS: Well if it's parole it will be
             handled by the Board of Probation and Parole that's why I
             don't have any input in it.

              BY THE COURT:       Yeah okay.

             BY MR. MCQUEEN:         Yes.

             BY THE COURT:          Good enough so Mr. McQueen we'll
             enter an Order.

(April 12, 2019 Transcript, pp. 11-13]

       In Russell v. Pennsylvania Board of Probation and Parole, it was held that


the parole board was not obligated to allow parolee, who was recommitted as a


convicted parole violator (CP1), to serve his new sentence concurrently with his


original sentence, despite the fact that his guilty plea to the new conviction stated that


the "sentence is to run concurrent with any other sentence the defendant is serving";


as a matter of law, the parolee's sentence for crimes committed on parole had to be




                                             9
served consecutive to the original sentence. 203 A.3d 382 (Pa. Cmwlth. 2019). 61


Pa. C.S.A. §6138(a)(5).


       Therefore, based upon above, we find that the Petitioner has not sustained his


burden of proof.    We are satisfied that the Petitioner was put on notice that neither


this court, nor the Commonwealth, nor Attorney Kattouf had any control relative to the


State Parole Board's decision to run his April 12, 2019 sentence consecutive to his


original sentence based upon his parole violation. There were no representations


made by     this court, the Commonwealth, nor Attorney Kattouf to the contrary.


Attorney Kattouf acted in his client's best interests when he discussed with the


Petitioner "multiple times" that he had no control over the Board relative to its decision


concerning the Petitioner's state parole violation.   We are satisfied that the Petitioner


was properly advised and well aware of this fact when he entered his plea on April 12,


2019. Thus, his plea was entered knowingly, intelligently and voluntarily. As aresult,


we enter the following Order:




                                           10
IN THE COURT OF COMMON PLEAS OF BLAIR COUNTY, PENNSYLVANIA



COMMONWEALTH OF PENNSYLVANIA
                                                     CR 758 — 2018


V.

GREGORY D. McQUEEN,
               PETITIONER




HON. TIMOTHY M. SULLIVAN                          PRESIDING JUDGE

DEREK J. ELENSKY, ESQUIRE                         ASST. DISTRICT ATTORNEY
PAUL M. PUSKAR, ESQUIRE                           COURT APPT PCRA COUNSEL




                                         ORDER



       AND NOW, this        3v 1'• day       of October, 2020, based upon foregoing

Opinion, it is hereby ORDERED, DIRECTED and DECREED that the PCRA Petition

is denied and dismissed.      The Petitioner will have thirty (30) days from entry of this

Order to file adirect appeal to the Pennsylvania Superior Court. He continues to have

the right to legal counsel relative to such direct appeal.




                             BY THE COURT:




                                                                              J.